Citation Nr: 1401209	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for vertigo, to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Entitlement to a compensable disability evaluation for right ear hearing loss prior to December 21, 2012, and a disability evaluation in excess of 10 percent beginning from December 21, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a January 2013 rating decision, the RO increased the evaluation of hearing loss, right ear, from noncompensable to 10 percent, effective on December 21, 2010.  Because a rating higher than 10 percent is available for hearing loss, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2011, the RO issued a rating decision denying (1) service connection for vertigo as secondary to tinnitus and (2) a TDIU.  The Veteran did not then file a notice of disagreement as to either claim.  However, with regard to service connection for vertigo, the Veteran submitted a form two months later, in June 2011, indicating that he wanted to appeal all of the issues in his case.  A statement of the case (SOC) was not then issued.  But, all due process violations are nonprejudicial in this regard.  The Board explicitly waives the issue of the timeliness of a substantive appeal and will take jurisdiction over the issue.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  (The issue of whether new and material evidence has been submitted to reopen the claim of service connection for vertigo is a preliminary jurisdictional issue that must be addressed before the merits of the service connection claim can be addressed.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999).)

With regard to entitlement to a TDIU, the issue is a component of the increased rating claim on appeal notwithstanding the absence of an NOD after the April 2011 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The TDIU issue has been bifurcated from the increased rating claim on appeal as necessary to satisfy the distinct notice and development requirements raised by a request for TDIU.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2013.  A transcript of the hearing has been associated with the claims file.  

In a February 2013 written statement, the Veteran raised the issue of service connection for depression secondary to his service-connected audiological condition.  The issue of service connection for a cardiovascular disorder was raised at the Board hearing in April 2013.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to (1) an increased rating for right ear hearing loss and (2) a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  New and material evidence has been submitted as to the claim of service connection for vertigo.  

2.  The record before the Board is in relative equipoise on all material elements of the claim of service connection for vertigo, to include the question of whether a vestibular disorder, which has been diagnosed as vestibulopathy, is the result of a right ear injury suffered during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The claim of service connection for vertigo is reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156, 20.302, 20.1103 (2013).

2.  The Veteran's current vestibulopathy is the result of injury during service.  38 U.S.C.A. §§ 101, 1110; 38 C.F.R. §§ 3.303, 3.304.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his claim of service connection for vertigo should be reopened and granted on the merits.  

A.  Prior Denial

This claim was last decided by the RO in an August 2004 rating decision.  The Veteran did not then submit any correspondence within one year of the August 2004 rating decision notice that may be considered a notice of disagreement (NOD), even upon a liberal reading.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Additionally, no additional evidence was received within one year of the August 2004 rating decision.  Thus, the August 2004 rating decision became final as to all evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1100, 20.1103.  

Since the August 2004 rating decision, the Veteran has gone to his VA doctor to seek an opinion.  This doctor's opinion, which was given in June 2013, favorably relates the claimed condition to the confirmed injury during service.  As such, this June 2013 VA doctor's opinion is new and material evidence pursuant to 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 124 (2010)

B.  Merits Discussion

With regards to the merits of the reopened claim, the Veteran contends that he has vertigo due to an injury involving an air hose blasting air into his right ear during service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).  

Here, these three criteria are satisfied.  First, the Veteran's service treatment records (STRs) confirm an injury to the right ear during service.  In fact, he is currently service-connected for right ear hearing loss and tinnitus due to this injury.  Next, a VA physician reviewed the material facts of the case in June 2013 and concluded that the Veteran has "vestibulopathy very likely as a result of trauma which according to the history happened while [the Veteran] was in service."  This evidence makes it as likely as not that the current vestibulopthy is a result of the injury during service.  As such, the criteria for establishing service connection are satisfied. 

The Board recognizes that a VA audiologist, otolaryngologist, and neurologist examined him in April 2004, and each ultimately reached unfavorable opinions.  The Board has carefully reviewed the available opinions to assess their probative value recognizing that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  

As to the weighing of the evidence, the physicians involved have comparable credentials.  The opinions go into a similar level of depth in discussing the history of the condition and the facts of the case.  Each opinion appears to have considered and rejected alternative causes for the condition.  Although the number of doctors who have weighed in against the claim has some tendency to make the weight of those opinions stronger in toto, the veteran's credible testimony that his symptoms first occurred after the in-service accident that caused his hearing disabilities supports the claim.  Overall, the Board can identify no compelling reason find the negative evidence more probative than the favorable evidence and, therefore, the benefit of the doubt applies.  Accordingly, the claim is granted.  

Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).


ORDER

Because new and material evidence has not been received to reopen the claim of service connection for vertigo, the appeal to this extent is granted.   

Service connection for a vestibular disability, manifested by vestibulopathy, is granted. 




REMAND

A.  Increased Rating for Hearing Loss

The claim for an increased rating for right ear hearing loss must be remanded to obtain pertinent evidence absent from the claims file.  

The RO assigned the current effective date of December 21, 2012, based on the date of a VA audiological examination.  The RO determined that this is the date the evidence first shows that an increased evaluation can be assigned.  

However, the Veteran underwent an outpatient audiology evaluation in April 2012, which was eight months before his December 2012 VA examination.  At that time, it was found that the results of pure tone testing showed the thresholds to be stable, but word recognition ability was decreased.  

The actual pure tone testing results and the word recognition scores from April 2012 are not included with the April 2012 report (and are not otherwise associated with the claims file).  

Similarly, the Veteran underwent a VA outpatient audiology evaluation in August 2009.  The examination report refers the reader to "See audiogram" for audiometric test results.  As with the April 2012 report, the August 2009 audiometry test results are not associated with the claims file.  

In light of this missing evidence, the record is inadequate to determine whether an increase in disability was factually ascertainable prior to December 21, 2012. Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date.").  

The missing VA medical records must be obtained if still available.  


B.  TDIU

The claim for a TDIU is a component of the remanded claim for an increased rating for right ear hearing loss.  Additionally, assignment of an initial evaluation for the now-service connected vestibulopathy disability will impact whether the Veteran satisfies the schedular (numerical) requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  

As such, a decision on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This must include all diagnostic reports, particular audiometry test results, referred to in the record, such as in August 2009 and January 2010.  

Treatment records from VA should be added to the claims file on an ongoing basis until the case is recertified to the Board.  

2.  All attempts to fulfill the initial development specified in paragraph 1 above must be documented in the claims file.  

If, after making all reasonable attempts as are necessary to obtain these records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is nonetheless allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

3.  After completing all initial development specified in paragraphs 1-2 above, and after assignment of an initial evaluation for the now-service connected vestibulopathy disability, the RO should undertake any further development warranted with regard to the remanded claim for a TDIU, to include arranging for a VA examination to determine whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.

Also, determine whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration for any time period during which the Veteran did not satisfy the schedular criteria defined in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. 

4.  After completing all requested action above in paragraphs 1-3, complete any supplemental notification and/or development needed.  Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
James D. Ridgway
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


